Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-13-2009

Robinson v. PA Dept Corr
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1465




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Robinson v. PA Dept Corr" (2009). 2009 Decisions. Paper 1371.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1371


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-157                                                   NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT




                                  No. 07-1465




                             THOMAS ROBINSON;
                              LUIS A. RAMIREZ,
                                              Appellants

                                        v.

              PENNSYLVANIA DEPARTMENT OF CORRECTION;
          DR. JEFFREY A. BEARD; (WARDEN) DONALD T. VAUGHN;
                  MICHAEL SPENCER; KIMBERLY ULISNY


                 On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                           (D.C. Civil No. 03-cv-05180)
                 District Judge: Honorable Lawrence F. Stengel


      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 April 16, 2009

              Before: BARRY, AMBRO and SMITH, Circuit Judges

                          (Opinion filed: May 13, 2009)




                                    OPINION
PER CURIAM

       Appellants Thomas Robinson and Luis A. Ramirez, proceeding pro se, appeal

from the District Court’s order entering summary judgment in favor of Appellees. For the

reasons that follow, we will summarily affirm the judgment of the District Court.

       On September 15, 2003, Appellants, both inmates at SCI-Graterford, filed a

complaint in the United States District Court for the Eastern District of Pennsylvania

challenging the inmate mail handling procedures implemented by the Pennsylvania

Department of Corrections (“DOC”) in 2002. Appellants claimed that the system for

reviewing and distributing their legal mail violated their First Amendment rights. The

challenged procedures provide that all mail sent to inmates is opened offsite and screened

for contraband before being delivered to the inmate. The procedures provide an

exception for privileged correspondence from attorneys or the court to inmates bearing a

“control number.” To obtain a control number, an attorney must verify that all mail

bearing a control number contains only “essential, confidential attorney-client

communication” and does not contain any contraband. A court need not make any such

verification, but may use the control number only for mail the sender truly deems

confidential. All mail bearing a control number is opened by a corrections officer in the

presence of the inmate.

       Following a period of discovery, the parties cross-moved for summary judgment,

which the District Court entered in favor of Appellees. After considering our opinion in



                                             2
Jones v. Brown, 461 F.3d 353 (3d Cir. 2006), and applying the test set forth in Turner v.

Safley, 482 U.S. 78 (1987), the District Court concluded that the Pennsylvania policy was

promulgated in response to legitimate security concerns, that it was rationally related to

the DOC’s interest in preventing contraband from entering the prisons, and that the DOC

offered a viable alternative in the form of a “control number.” Appellants contested these

conclusions, arguing that they have no control over whether courts or government

attorneys obtain control numbers, that requiring corrections officers to deliver and open

mail in front of them would not impose an additional burden on the state, and that

contraband could be easily detected by corrections officers opening mail in front of

inmates.

       After the District Court entered summary judgment, Judge Savage in the Western

District of Pennsylvania issued an opinion holding that the procedures in question were

unconstitutional. See Fontroy v. Beard, 485 F. Supp. 2d 592 (E.D. Pa. 2007). Both

parties appealed. See C.A. Nos. 07-2446 & 07-2514. We stayed the instant appeal

pending the outcome of the appeal in Fontroy. On March 10, 2009, we issued a

precedential opinion in Fontroy, reversing the judgment of the District Court and holding

that the mail handling procedures promulgated by the DOC did not violate the First

Amendment. See 559 F.3d 173 (3d Cir. 2009). After the Fontroy opinion was issued, we

lifted the stay in the instant appeal and asked the parties to address the impact of Fontroy

on their appeal. Appellants’ response essentially seeks to re-litigate the issues we



                                              3
considered in reaching our decision in Fontroy. Because we have already considered all

of the arguments raised by Appellants in their brief and response to our order, we will

summarily affirm the judgment of the District Court for all of the reasons given in

Fontroy v. Beard. See 3d Cir. LAR 27.4 & I.O.P. 10.6.




                                             4